DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pages 10-18, filed 8/11/2021, with respect to USC 112 and 103 have been fully considered and are persuasive.  The 112 and 103 rejections of claims 1-17 and 19-20 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend claims 19 and 20 as follows:
19. (Currently Amended) The detection circuit according to claim 1, wherein a voltage at a junction between the first detection electrode and the first load module is pulled up to the first voltage non-wearing state while the second detection electrode and the third detection electrode are each in the wearing state
20. (Currently Amended) The detection circuit according to claim 1, wherein a voltage at a junction between the first detection electrode and the first load module is pulled up to the first voltage level, and a voltage at a junction between the second detection electrode and the second load module is pulled up to the second voltage level, when the third detection electrode, or any two of the first detection electrode, the second detection electrode, and the third detection electrode, are each in the non-wearing state.

Allowable Subject Matter
Claim 1-17 and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-17 and 19-20 are allowable over the cited prior art because the Examiner found that none of the cited prior art teaches a first tend of the first load module configured to be coupled to a voltage level, a first end of the second load module configured to be coupled to a second voltage level, and a first end of the third load module configured to be coupled to a third voltage level with each of the first and second voltage levels is different from the third voltage level in combination with the rest of the claim elements. 
The closest prior art Cen (US 2015/0042315 A1) discloses identical voltage bias circuits and multi-way switches as opposed to the claimed different reference voltages.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792